Citation Nr: 1754968	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disability of the eardrums.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a heart disability.

6.  Entitlement to service connection for a lung disability.

7.  Entitlement to service connection for a bilateral leg vein disability.

8.  Entitlement to service connection for ulcers.

9.  Entitlement to service connection for hemorrhoids.

10.  Entitlement to service connection for a prostate disability.

11.  Entitlement to service connection for diabetes mellitus, type II (diabetes).

12.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).

13.  Entitlement to service connection for an eye disability.

14.  Entitlement to a total disability rating as the result of individual unemployability due to service-connected disability (TDIU).

15.  Entitlement to special monthly compensation (SMC) based on the need for permanent aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his sons, J.D. and V.D.


ATTORNEY FOR THE BOARD

S.E., Counsel 





INTRODUCTION

The Veteran served on active duty from June 1963 to December 1963, and from June 1968 to April 1969, with intervening service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In June 2012, the RO denied claims of entitlement to service connection for hypertension, and a disability of the eardrums.  In July 2013, the RO denied claims of entitlement to service connection for a back disability, a bilateral knee disability, an eye disability, diabetes, a heart disability, a lung disability, ulcers, hemorrhoids, a prostate disability, a bilateral leg vein disability, PTSD, SMC based on aid and attendance or housebound status, and a TDIU.

In November 2015, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C. § 7102(b) (2012).

In June 2016, the Board remanded the claims for additional development.  

The Board has recharacterized the claim for service connection for PTSD more broadly, as a claim for "an acquired psychiatric disorder, to include PTSD."  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.




REMAND

The Veteran asserts that he has a disability of the eardrums, hypertension, a back disability, a bilateral knee disability, an eye disability, diabetes, a heart disability, a lung disability, ulcers, hemorrhoids, a prostate disability, a leg vein disability, and an acquired psychiatric disability, to include PTSD, due to his service.  During his hearing, held in November 2015, he testified to the following: his right eardrum was replaced five to six years before.  He had knee surgery in about 2009.  He had a heart attack in 1982, and underwent a coronary artery bypass surgery in 1995.  He was diagnosed with stomach ulcers while he was in the Army, and he was treated for this at Fort Sill during AIT (advanced infantry training); he has used Omeprazole for over 40 years.  He had hemorrhoid surgery in about 2007.  He had back surgery in about 1982.  He had back pain during service, but he was not treated for his symptoms.  His hemorrhoids, and back pain, may be due to strain from heavy lifting of artillery shells or other supplies during service.  He received workers' compensation benefits in 1982, after a fall associated with lifting a wheel at his job.  In 2010, he had an injury to his back, resulting in surgery.  He did not have knee symptoms during service.  He asserted that his knee disabilities may be due to wear and tear from heavy physical labor during service, to include marching with heavy packs.  He first had knee symptoms in about 1969 (after separation from active duty), and he first received treatment for his knee symptoms in about 2006.  He did not have any prostate symptoms during service.  His bilateral vein disabilities are the result of veins being harvested from his legs for his coronary artery bypass surgery, and are claimed as secondary to his heart condition.  See 38 C.F.R. § 3.310 (2017).  He has been disabled since 1985, mostly due to his back.  He drove a truck in about 1988, and worked for another company between 1999 and 2009.

With regard to the claim for an acquired psychiatric disorder, to include PTSD, he argued that he had an in-service PTSD stressor.  Specifically, he stated that in about September or October of 1963, he saw the dead body of a soldier during AIT who had been run over by a vehicle. 

With regard to the claims for a lung disability, a heart disability, diabetes mellitus, and a prostate disability, he asserted that service connection was warranted for these disabilities based on the presumptions afforded to veterans who are presumed to have been exposed to Agent Orange.  See 38 U.S.C. § 1116(f) (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  He asserted that he may have been exposed to Agent Orange during service at Fort Chaffee during service in the Army Reserve (between 1963 and 1969).  He denied serving in the Republic of Vietnam.  He further indicated that his children and grandchildren have birth defects, and that this is circumstantial evidence that he was exposed to Agent Orange.  

The Board notes that in January 2016, the RO denied a claim for service connection for Meniere's disease also claimed as vertigo."  There was no appeal, and the RO's decision became final.  See 38 U.S.C. § 7105(c) (2012).  The claim for a disability of the eardrums is therefore interpreted not to include Meniere's disease, or vertigo.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that a remand is warranted under Stegall for the following reasons:

In June 2016, the Board remanded these claims.  The Board directed that the following records be obtained: 1) a full copy of the Veteran's service treatment and personnel records, including all records from his periods of active duty from June 1963 to December 1963, and from June 1968 to April 1969, and any treatment records from the Veteran's Reserve service with the Army's reserve unit in Ardmore, Oklahoma, 2) all pertinent medical records from the VAMC in Oklahoma City from 1969 to the present, and 3) all records relating to the Veteran's claims for VA benefits have been associated with the record, including any communications associated with a 1969 claim or intended claim for benefits.  

With regard to #1 and #2, the Board stated that the RO should make a formal finding of unavailability if all reasonable efforts to obtain such records are ultimately unsuccessful.  

The RO subsequently obtained a great deal of personnel records for the Veteran, and records from the Oklahoma VAMC, dated beginning in 1996.  However, no service treatment records from the Veteran's service with the Army Reserve were obtained, nor did the RO ever make a formal finding of unavailability for these records.  

There is no indication that the RO made any attempt to obtain the records from #3, (i.e., "all records relating to the Veteran's claims for VA benefits have been associated with the record, including any communications associated with a 1969 claim or intended claim for benefits").  

On remand, the RO must either obtain the Veteran's service treatment records for the Veteran's service with the Army Reserve, and "all records relating to the Veteran's claims for VA benefits have been associated with the record, including any communications associated with a 1969 claim or intended claim for benefits," or make a formal finding of unavailability of these records, if all reasonable efforts to obtain such records are ultimately unsuccessful.  Id.

With regard to the claim for an eye disability, the Veteran has testified that he has had surgery for cataracts.  At the Veteran's hearing, it was agreed that the record would be held open for 60 days to allow him time to submit private records of treatment for his eye symptoms.  There is no record to show that such records were ever received.  However, in November 2015, the Veteran submitted an authorization for release of records (VA Form 21-4142a) for Dr. S.  There is no indication that the RO has attempted to obtain these records.  On remand, an attempt should be made to obtain these records.  

Finally, with regard to the claims based on exposure to Agent Orange, the Veteran is not shown to have served in Vietnam, or to have qualifying service in Thailand or Korea, and he is therefore not presumed to have been exposed to herbicides such as Agent Orange.  See 38 U.S.C. § 1116 (2015); 38 C.F.R. §§ 3.307, 3.309 (2017).  However, this does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

There are specific procedures in effect for the development and adjudication of claims related to exposure to herbicides in this case (i.e., other than the Republic of Vietnam, the Korean DMZ, or Thailand).  See VBA's Adjudication Procedure Manual (M21-1), IV.ii.1.H.7.a. 

A remand is required, as it does not appear that the relevant M21-1 provisions have been complied with.  Specifically, under the circumstances, the RO must furnish a detailed description of the claimed exposure to VA's Compensation Service via e-mail at [address omitted], and request a review of the DoD's inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm that herbicides were used as alleged, the RO must then refer the case to the U.S. Army and Joint Services Records Research Center ("JSRRC").  If appropriate, the JSRRC coordinator should make a formal finding that sufficient information required to verify herbicides exposure does not exist.  Id. 

In this case, it does not appear that the RO furnished the Veteran's detailed description of exposure to VA's Compensation Service via e-mail to request a review of the DoD's inventory of herbicide operations to determine whether herbicides were used as alleged.  Although the case was referred to the JSRRC coordinator for an attempt at verification, and a memorandum was issued by the JSRRC coordinator in May 2013 that there was a lack of sufficient information to warrant further development, the May 2013 memorandum was issued without the prerequisite review of the DoD's inventory of herbicide operations to determine whether herbicides were used as alleged.  

On remand, the development mandated by VBA Manual M21-1 for claims based on exposure to herbicides (other than in the Republic of Vietnam, the Korean DMZ, or Thailand) should be complied with.  The aforementioned procedures set forth in M21-1indicate that a review by the C&P Service is an integral part of the verification process, and that if exposure to herbicides is not verified, only then should a formal finding be made stating that sufficient information required to verify herbicides exposure does not exist, should that be the case.  

In summary, the required development mandated in the VA Adjudication Procedure Manual M21-1, has not been sufficiently completed.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by VA's Adjudication Procedure Manual).  The Board therefore finds that the claims based on exposure to Agent Orange must be remanded so that the procedures as set forth in M21-1 for developing claims based on exposure to herbicides (other than in the Republic of Vietnam, the Korean DMZ, or Thailand) can be completed.

Finally, the Board notes that the claims for a TDIU, and SMC based on the need for permanent aid and attendance or housebound status, must be deferred pending further development of the service connected issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If warranted, make an additional attempt to obtain the Veteran's: 1) service treatment records for his service with the Army Reserve, and, 2) all records relating to the Veteran's claims for VA benefits have been associated with the record, including any communications associated with a 1969 claim or intended claim for benefits.  The RO should make a formal finding of unavailability if all reasonable efforts to obtain such records are ultimately unsuccessful, or if additional attempts are determined to be futile.
  
2.  After obtaining any necessary authorization, attempt to obtain the Veteran's treatment records from Dr. S and associate them with the Veteran's claims file.  If VA is unable to make contact with Dr. S, or if no response is received within a reasonable time, this should be documented in the claims file.

3.  Provide a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged.  

4.  Following the development requested in the third paragraph of this remand, if the alleged exposure to herbicides is not verified, send a request to the JSRRC for verification of the Veteran's alleged herbicide exposure during his service.  If sufficient information required to attempt to verify herbicides exposure does not exist, the JSRRC coordinator must make a formal finding to that effect.  

5.  Following the development requested in the third and fourth paragraphs of this remand, determine whether or not the Veteran was exposed to herbicides during his service.  All necessary actions to comply with the evidentiary development procedures as set forth in M21-1 for claims of herbicide agent exposure based on service other than in the Republic of Vietnam, the Korean DMZ, or Thailand, must be complied with.  

6.  After completion of the foregoing, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the appellant and his representative with a supplemental statement of the case and afford them the appropriate time period for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






